DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 05NOV2021 regarding 35 USC 103 REJECTIONS of Claims 1, 3-16 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that (pg 4 of 7, Ln 14-16) the claimed result, hardness after rotary swaging is unexpected and therefore novel.  Examiner respectfully disagrees and notes that Applicant argues that rolling after ECAP does not produce a desired hardening of the workpiece, and rolling is not claimed.  Further, Examiner notes rotary swaging was not claimed in the examined claims dated 01JUL2021. 
Applicant further argues that no single reference discloses “guidance” (page 4 of 7, Ln 21) as to the effects of rotary swaging after ECAP.  Examiner notes that rotary swaging after ECAP was not claimed in the examined claims. dated 01JUL2021, instead the limitation claimed was “hammering the workpiece machined by ECAP” (Claim 1, Ln 4). 
Applicant additionally argues against prior art Bryan, et alia (US 2013/0118653), hereinafter Bryan, stating “Bryan discloses forging, but forging is not synonymous with the radially directed rotary swaging present in claim 1” (page 5 of 7, Ln 1-2).  Examiner 
Examiner thanks the Applicant for the Affidavit attesting to test results.  Examiner notes that Applicant’s arguments make reference to tables 1-4, in the aforementioned Affidavit, to support the argument that the prior art cited above does not disclose or fairly suggest the claim that swaging in the range claimed, 0.1-0.5 degree of deformation.  Examiner respectfully disagrees and notes that Although Kawamura is silent to swaging within the range of 0.1-0.5 degree of deformation improving the hardness of the workpiece, combined Kawamura/Pachla does teach this limitation (Pachla, Para [0015], Ln 5 “Example 1, 5-mm final diameter” and Para [0016], Ln 27 “5.67 mm diameter [at start of swaging step]”, equaling 0.12 diametrical reduction (Examiner notes 1-(5.67/5.0)=0.12) ).  Examiner notes “degree of deformation” has been interpreted to mean the percentage diametrical reduction of the workpiece by the swaging operation.  Examiner further notes that although the claimed range is 0.1-0.5 (Claim 2, Ln 3), the specified range of the Tables 1-3, those in which the process result is characterized as “Good” which Examiner has interpreted as acceptable, in the Affidavit is 0.05 to 0.36.  Examiner notes that no specimen in Table 4, target degree of deformation = 0.6, is listed as “Good” after swaging. 
Regarding Claim 3, Applicant argues that forging is not synonymous with rotary swaging.  Without conceding Applicant’s arguments, Examiner notes the claimed limitation is “hammering” (Claim 1, Ln 4) not forging.  Examiner further notes that swaging does require an impact force, as would be recognized by a skilled Artisan, and therefore is synonymous with the generic limitation hammering. 
Regarding Claim 5, Applicant argues that Claim 5 has been amended to recite a titanium alloy, and that Kawamura discloses a magnesium alloy.  Without conceding Applicant’s arguments, Examiner notes Claim 5 requires Zirconium.  Examiner further notes that combined Kawamura, in view of Thomas, Pachla, Felss and Ferrasse, et alia (US 2018/0094340), hereinafter Ferrasse, teaches Zirconium (Ferrasse Para [0038, Ln 15). 
Regarding Claim 6, Applicant argues that a skilled Artisan would not combine Kawamura and Thomas/Seagle to obtain the process temperature of magnesium claimed.  Without conceding Applicant’s arguments, Examiner notes Claim 6 requires only ECAP temperatures (Claim 6, Ln 2-3) for the workpiece of metallic material (Claim 1, Ln 1), no specific material  is claimed.  Examiner further notes that combined Kawamura/Thomas/Pachla/Felss (Thomas Col 4, Ln 13-17) teaches the claimed temperature range. 
Regarding Claim 7, Applicant argues that Kawamura and Pachla to teach the material process claimed, due to the materials taught in Kawamura (magnesium) and Pachla (titanium).  Examiner respectfully disagrees and, without conceding Applicant’s arguments, notes that claim 1 only requires a metallic workpiece, and no process differences between any two materials is claimed. 
Regarding Claim 8, Applicant argues that amendments to the claims overcome the 35 USC 103 rejection.  Examiner thanks the Applicant for the new amendments, however Examiner notes that the claims examined, and thus the rejections argued, are those existing, not proposed and therefore Applicant’s arguments are moot. 
Regarding Claim 12, Applicant argues that Pachla does not teach ECAE.  Examiner respectfully disagrees and, without conceding Applicant’s arguments, notes that Pachla is relied upon to teach the use of the workpiece as a medical implant (Pachla Para [0016], Ln 38-39), as required by the claims. 
Examiner notes that Applicant does not provide arguments per se against the rejections of Claims 4, 9-11 or 13-16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 11-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, et alia (US 2007/0169859), hereinafter Kawamura, in view of Thomas, et alia (US 9,777,361), hereinafter Thomas, Pachla, et alia (US 2015/0336147), hereinafter Pachla and Grupp, Kienhoefer (Rotary Swaging Technology, Felss GmbH 2003), hereinafter Felss. 
Regarding Claim 1, Kawamura discloses a method for machining a workpiece made of a metallic material (para [0002], Ln 2-3), wherein the workpiece includes a workpiece center (Examiner notes that the workpiece is interpreted to be a three dimensional object and therefore has a center) and the workpiece is machined by ECAE.  Kawamura is silent to in which the workpiece is machined by ECAP. 
Thomas teaches a method for machining a workpiece made of a metallic material (C.01 1, Ln 17-18), and further teaches that ECAP (Equal Channel Angular Pressing) and ECAE (Equal Channel Angular Extrusion) are synonymous (C.01 1, Ln 48-50). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method for machining a workpiece made of a metallic material, as disclosed by Kawamura, is also known as ECAP (Equal Channel Angular Pressing), as taught by Thomas. 
Kawamura discloses the workpiece is machined by ECAE or forging, but is not explicit to rotary swaging.  Kawamura is further silent to rotary swaging thus achieving a diameter reduction. 
Pachla teaches a method (ECAE) for machining a workpiece made of a metallic material (Para [0001], Ln 1-2). Pachla further teaches rotary swaging after machining (Para [0016], Ln 36; Examiner notes that a finishing operation, by definition, is accomplished after machining) achieved a diameter reduction (Para [0016 Ln 5-6 "diameter = 50mm" and Ln 37-8 diameter= 5mm). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ECAE (Equal Channel Angular Extrusion) method for machining a workpiece made of a metallic material, as taught by combined by Kawamura/Thomas, with the rotary swaging for machining a workpiece made of a metallic material, as taught by Pachla, in order to achieve a diameter reduction. 
Kawamura is further silent to an increase in hardness of the workpiece, the step of rotary swaging including: rotating the workpiece machined by ECAP relative to two or more tools arranged at a circumferential side of the workpiece machined by ECAP, wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center. 
As evidenced by Felss, the process of rotating the workpiece wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center is the process of rotary swaging (Pages 3-4, Basic Principle and Types of Rotary Swaging; Fig.s 3 & 4). Examiner further notes that one of the results of the process of rotary swaging is an increase in hardness of the workpiece (Page 7, Work-hardening, degree of deformation and grain structure). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of rotary swaging, as taught by combined Kawamura/Thomas/Pachla, would result in an increase in hardness of the workpiece, the step of hammering including: rotating the workpiece machined by ECAP relative to two or more tools arranged at a circumferential side of the workpiece machined by ECAP, wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center, as evidenced by Felss. 
Kawamura is silent to the forming of the workpiece by hammering takes place in multiple steps, each forming operation having a degree of deformation of 0.05 to 2, preferably 0.1 to 0.5, and particularly preferably 0.15 to 0.3. Felss teaches that the degree of deformation of the workpiece after hammering ( rotary swaging) can be as much as 90% (Page 8, Ln 1-2). A skilled Artisan would recognize the need for optimization of result affected variables, such as finished size of a component, and therefore the degree of deformation of the workpiece after hammering would be determined by the required finished component size. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would result in the degree of deformation of the workpiece after hammering to be as much as 90%. 
Pachla further teaches rotary swaging titanium alloys in multiple steps, involving the use of multiple reheats and forging steps (Para [0015], Ln 5, [0016], Ln 5-39) in order to achieve a degree of deformation of between 0.1 and 0.5.  Examiner again notes the limitation “degree of deformation” has been interpreted to mean the percentage diametral reduction of the workpiece by the rotary swaging operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for rotary swaging a workpiece made of a metallic material, in multiple steps each forming operation having a degree of deformation of 0.1 to 0.5, as taught by Pachla, to achieve range of a reduction in the radius of 0.1 to 0.5. 
Examiner notes that the use of the limitation “characterized in that” in Claims 1, 3-9 has been interpreted to mean “comprising”, in accordance with standard US practice, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 4, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura further discloses the metallic material includes titanium and/or magnesium (Para [0135], Ln, 2-3).  Examiner notes that the limitation “and/or” has been interpreted to mean “or”, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 7, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is silent to machining by ECAP includes at least four machining passes. Pachla further teaches machining by ECAE includes at least four machining passes (Para [0016], Ln 26), in order to reduce the diameter of the workpiece. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would be performed to include at least four machining passes in order to reduce the diameter of the workpiece. 
Regarding Claim 8, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura further discloses the workpiece is additionally pressure-formed after or both before and after the machining by ECAE (Para [0360], Ln 1-3 discloses the process of producing the workpiece, prior to machining). 
Regarding Claim 9, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura further discloses the workpiece is additionally heat-treated (Para [0126], Ln 3-4). 
Regarding Claim 11, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is not explicit to wherein the workpiece is a blank. Pachla further teaches machining wherein the workpiece is a blank (Para [0016], Ln 1 & Ln 7; Examiner notes that the teaching of a rod to be the workpiece prior to machining is interpreted as a blank, since the rod is referred to as a billet in Ln 7, which is understood to be a blank workpiece). A skilled Artisan would recognize the use of a blank workpiece is known in the forming art as a starting point for a manufacturing process. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would begin with a blank workpiece. 
Regarding Claim 12, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is silent to wherein the workpiece is a medical implant. Pachla further teaches machining wherein the workpiece is a medical implant (Para [0016], Ln 38-39). Examiner notes that, for the purpose of advancing prosecution, the limitation "wherein the workpiece is a medical implant" has been interpreted as meaning the finished product is a workpiece. Pachla further teaches (Para [0002], Ln 1-6) that titanium is desirable as a medical implant due to its neutral chemical and biological compatibility with organ tissue. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would be a medical implant. 
Regarding Claim 15, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura discloses the step of machining the workpiece through ECAE, also know as ECAP, as taught by Thomas, to provide the workpiece machined by ECAP. 
Regarding Claim 16, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is not explicit to a 75% diameter reduction. Felss teaches that the degree of deformation of the workpiece after rotary swaging can be as much as 90% (Page 8, Ln 1-2). A skilled Artisan would recognize the need for optimization of result affected variables, such as finished size of a component, and therefore the amount of diametral reduction would be determined by the required finished component diameter. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would result in a diameter reduction of as much as 90%, including of at least 75%. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Szela, et alia (US 2009/0269208), hereinafter Szela, and as evidenced by Kawaura, et alia (US 5,980,659), hereinafter Kawaura. 
Regarding Claim 3, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is silent to forming of the workpiece by rotary swaging takes place at a temperature of 10°C to 600°C. 
Szela teaches a method for machining a workpiece made of a metallic material, characterized in that the forming of the workpiece by forging (a related art to rotary swaging) takes place at room temperature, (Para [0030], Ln 3-4) also known in the art as cold working. Szela further teaches that other metal working operations may also be used (Para [0030], Ln 5-7). Cold working is typically used to impart residual strain in the surface of a material (Col 1, Ln 12), above room temperature but below the recrystalization temperature of the material (Col 8, Ln 19-24), in order to improve fatigue strength, corrosion and wear resistance (Col 1, Ln 10-12), as evidenced by Kawaura. The temperatures cited by Kawaura are within the range of a temperature of 10°C to 600°C. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for machining a workpiece made of a metallic material, at room temperature, i.e., at a temperature of 10°C to 600°C, as taught by Szela and as evidenced by Kawaura, in order to improve fatigue strength, corrosion and wear resistance of the workpiece. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Ferrasse, et alia (US 2018/0094340), hereinafter Ferrasse. 
Regarding Claim 5, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to the metallic material is a titanium alloy that includes zirconium in a mass fraction of approximately 10% to approximately 20%. 
Ferrasse teaches a method for machining a workpiece made of a metallic material, produced by ECAE ( Para [0038], Ln 16-18) ( also known as ECAP, as evidenced by Thomas ), having zirconium (Para [0038), Ln 15). Ferrasse is not explicit to a mass fraction of zirconium of 10% to 20%, however Ferrasse teaches amounts in excess of 1 % (Para [0079], Ln 1-3 and 9-12), in order to add strength to the alloy. Examiner notes that the specification is silent to any novel technical features resulting from the specific range claimed. The range of Zirconium of 10% to 20%, in the composition of the alloy, would be the result of routine engineering design choice, and therefore would have been obvious to a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ECAE (Equal Channel Angular Extrusion) method for machining a workpiece made of a metallic material, as disclosed by Kawamura, also known as ECAP (Equal Channel Angular Pressing) as taught by Thomas, with the method for machining a workpiece made of a metallic material, including having zirconium in a mass fraction of 10% to 20%, as taught by Ferrasse, in order to add strength to the alloy. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Moscoso, et alia (US 2008/0138163), hereinafter Moscoso. 
Regarding Claim 10, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is not explicit to the process is discontinuous or the length of the workpiece.  Pachla teaches a discontinuous process (para 0016], Ln 5-39). 
Moscoso teaches a method for machining a workpiece, produced by ECAE ( Para [0003], Ln 1-6). Moscoso further teaches the workpiece produced as a foil, sheet, bar, wire, ribbon, filament, etc., a monolithic body formed by the extrusion process of this invention can be continuous. Moscoso further teaches the method provide for low cost production of products (Para [0015], Ln 2-4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for machining a workpiece of continuous length, as taught by Moscoso, i.e., having a length greater than or equal to 500 mm or greater than or equal to 1000 mm or greater than or equal to 2000 mm, in order to provide for low cost production of products. 
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Zhu, et alia (US 6,399,215), hereinafter Zhu. 
Regarding Claim 13, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is silent to wherein the workpiece is a medical implant. 
Zhu teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Col 3, Ln 29-34), wherein the medical implant (Col 4, 38-40) is a dental implant (Col 6, Ln 49-50). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is a dental implant, as taught by Zhu, to economize the manufacturing process. 
Regarding Claim 14, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is silent to wherein the medical implant is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent. 
Zhu teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Col 3, Ln 29-34), wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, aw ire, a pin, a foil, a scaffold, or a stent (Col 6, Ln 51 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent, as taught by Zhu, to economize the manufacturing process. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and "Titanium Processing" (Encyclopedia Britannica. Encyclopedia Britannica Online. Encyclopedia Britannica Inc., 2015. Web. 22 Jun. 2015, 
http://www.britannica.comttechnology/titanium-processing; site accessed 30JUL2021 ), hereinafter Seagle. 
Regarding Claim 6, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above. Kawamura is not explicit to the temperature of the workpiece during the machining process. row ever, Kawamura discloses the purpose of the machining at temperatures above room temperature is to affect the microstructure of the workpiece material ( Para [0027], Ln 17-18, Para [0028, LN 2, 10 & 15). 
Thomas further teaches machining by ECAE (also known as ECAP; Para [0020], Ln 9-11) in multiple steps (Para [0026], Ln 1-2). Thomas further teaches a method for machining ECAE ( also known as ECAP, Col 1 , Ln 48-50), in multiple steps ( Col 12, Ln 26-33), in which the temperature of the workpiece during the machining by ECAP was at least 350 degrees C (Col 4, Ln 13-17 defines the temperature to be 300 degrees C below the beta transus temperature), in order to attain desired grain microstructures (Col 1, Ln 50-52). 
Seagle defines the beta trans us temperature for titanium alloys to be between 700 degrees C to 1050 degrees C. Therefore, a temperature of 300 degrees C below the beta trans us temperature would be at least 350 degrees C. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined Kawamura/Thomas/Pachla/Felss would be performed at least 350 degrees C in order to attain desired grain microstructures. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cotton (US 2,345,100) hereinafter, Cotton.  Cotton teaches an apparatus and method for machining a workpiece, using both extruding and swaging tools and methods. 
ForbesJones, et alia (US 2012/0308428) hereinafter, ForbesJones.  ForbesJones teaches a method for machining a workpiece, using both extruding and swaging tools and methods. 
Pale, et alia (US 2015/0367681), hereinafter Pale.  Pale teaches a method for machining a workpiece, using both extruding and swaging tools and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725